DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 2/22/2022.
3.	This Office Action is made Final.
4.	Claims 1-20 were previously cancelled. 
5	Claims 22, 24, 28-34, 36-37 are currently cancelled. 
6.	Claims 41-46 are new.
7.	Claims 21, 23, 25-27, 35, 38-46 are pending.
                                                    Response to Arguments
1.	 Applicant’s arguments regarding the amendment presented on 2/22/2022 have been fully considered but are considered moot because of new grounds of rejection set forth herein with at least one new reference as necessitated by amendment. 
2.	In light of Applicant’s amendment to the specification regarding title objection; the objection is withdrawn herein.
3.	In light of Applicant’s amendment to the claims, the claim objection is withdrawn herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 21, 23, 25-27, 35, 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. US 20140022967 hereafter Yang in view of Blanz et al. US 20070195809 hereafter Blanz. 

As to Claim 21. (Currently Amended)     Yang discloses a method, comprising [Section 0002: Invention relates to wireless communication system and a method] 
receiving, by a terminal device [i.e. User Equipment/UE see Section 0278], indication information [i.e. PDCCH/DCI; Section 0061: Control information transmitted through the PDCCH is referred to as downlink control information-DCI] indicating … two physical downlink shared channels (PDSCHs) [Fig. 7 (Depicts Two PDSCH transmitted from BS to UE in the downlink), Sections 0043, 0079, 0085: CC scheduling PDCCH: this indicates a PDCCH that schedules a PDSCH on a corresponding CC. A UE can receive one or more DL signals such as PDSCH signals in DL subframes. According to channel selection, upon reception of a plurality of PDSCHs, the UE can occupy as many PUCCH resources as the number of PDSCHs using a specific CCE of a PDCCH that indicates each PDSCH],
determining, by the terminal device, the two PDSCHs… [Section 0085: According to channel selection, upon reception of a plurality of PDSCHs, the UE can occupy as many PUCCH resources as the number of PDSCHs using a specific CCE of a PDCCH that indicates each PDSCH]
wherein the two PDSCHs are transmitted on same time domain resources [Fig. 3, Section 0049, 0058, 0079: A radio frame includes a downlink subframe in which it includes slots in the time domain. The downlink slot include resource block/resources. A UE can receive one or more DL signals such as PDSCH signals in DL subframe],
wherein the two PDSCHs correspond to a same transport block size (TBS) [Section 0079: Each PDSCH signal is used to transmit one or more e.g. 2 transport blocks (TBs) according to transmission mode],
frequency domain resources of the two PDSCHs are different [Sections 0049, 0079, 0088: A downlink slot includes plurality of resource blocks in the frequency domain. A UE can receive one or more DL signals such as PDSCH signals in DL subframe. Each frequency block is transmitted using a component carrier (CC) regarded as a carrier frequency for the frequency block],
decoding, by the terminal device [i.e. User Equipment/UE], first information transmitted using the two PDSCHs, wherein the first information comprises control information or data [Fig. 7, Sections 0062, 0079, 0083, 0087: Information on resource allocation of control message transmitted on the PDSCH. A UE receive one or more DL PDSCH signals in DL subframe. Upon successful decoding of all data units e.g. PDSCH according to logical operation the receiver, UE, transmit ACK signal. A response include whether a TB or CW transmitted through PDSCH has been successfully decoded or not],
 and wherein decoding the first information [i.e. data] transmitted using the two PDSCHs comprises [Sections 0083, 0087: Upon successful decoding of all data units e.g. PDSCH according to logical operation the receiver, UE, transmit ACK signal. The UE has decoded 4 data units successfully],
decoding, by the terminal device [i.e. User Equipment/UE], at least one PDSCH in the two PDSCHs, to obtain the first information; or performing, by the terminal device, combined decoding on the two PDSCHs, to obtain the first information [Sections 0062, 0083, 0087: Information on resource allocation of control message transmitted on the PDSCH. Upon successful decoding of all data units e.g. PDSCH according to logical operation the receiver, UE, transmit ACK signal. ACK and NACK represent whether a TB or CW transmitted through a PDSCH has been successfully decoded or not; the UE has decoded 4 data units successfully],
Although Yang discloses that the UE/terminal device can receive at least two PDSCHs (i.e. see Fig. 7, Sections 0079), and discloses in Section [0061] information such as RV (Redundancy Version) is included in DCI; Yang does not correlate two combination identifiers and RV with PDSCHs. 
However, Blanz teaches receiving two combination identifiers [i.e. Channelization Codes; Section 0061: Channel IDs or channelization code indices are used to convey signaling messages] respectively corresponding to PDSCHs; based on the two combination identifiers [Figs. 2, 4, Sections 0036, 0037, 0074, 0058: A UE may be assigned up to fifteen 16-chip channelization codes for data transmission on the HS-PDSCH which are signaled to the UE. Each HS-PDSCH corresponding to a different 16-chip channelization code; A UE monitor up to fifteen HS-PDSCHs in a given TTI (i.e. time slot or transmission time interval). The channel IDs of the HS-SCCHs (Downlink HS-SCCH Shared Control Carry signaling Channel see 00034) may be used to convey channelization code information for the HS-PDSCHs. Upon being scheduled the UE decode singling message sent on the PDSCHs], 
and redundancy versions (RVs) of the two PDSCHs are different [Fig. 5, Sections 0041, 0080: The base station/NodeB includes encoder-520 which partition each coded block into multiple redundancy versions and each redundancy version may contain different encoded information and provides bits for up to fifteen PDSCHs used for transmission. The channel IDs may also be used to convey new data indicator and/or redundancy version information].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Yang relating to UE/terminal device receiving at least two PDSCHs and information such as RV (redundancy version) included in DCI and capable of decoding PDSCHs to obtain information with the teaching of Blanz relating to Channel IDs/channelization codes relating to PDSCHs corresponding to different codes, the NodeB/base station encoder generates different redundancy versions for each PDSCHs and channel IDs used to convey RV information. By combining the method/system, it would be by design for the base station/nodeB which includes the internal components to map different RVs to PDSCHs and map channel IDs/channelization codes to PDSCHs and transmit to UE, thereby facilitating the UE to decode various types of messages conveyed via channel identifiers (IDs) as suggested by Blanz.
	
As to Claim 23 (Currently Amended)   Yang discloses the method according to claim 21, wherein the indication information is carried in downlink control information (DCI) [Section 0061, 0043, 0085: Control information transmitted through the PDCCH is referred to as downlink control information-DCI. CC scheduling PDCCH: this indicates a PDCCH that schedules a PDSCH on a corresponding CC. Upon reception of a plurality of PDSCHs, the UE can occupy as many PUCCH resources as the number of PDSCHs using a specific CCE of a PDCCH that indicates each PDSCH]
and the DCI indicates at least one of the time domain resources or the frequency domain resources of the two PDSCHs [Fig. 7, Section 0049, 0061, 0107: Time domain includes RBs (resource blocks) in which RB is resource allocation unit. Control information is transmitted as downlink control information (DCI) which include information such as RB (resource block) allocation. PDSCH corresponding thereto on which DAI-c (included in DCI) that schedules the cell].

As to Claim 25. (Currently Amended) Yang discloses the method according to claim 21, wherein the indication information further indicates a parameter value of at least one parameter, wherein the two PDSCHs correspond to a same parameter value of the at least one parameter [Sections 0089, 0107: The UE can monitor and receive various parameters that is UE-specific or cell-specific. HARQ-ACK(i) for an arbitrary cell denotes an A/N response to a PDCCH/PDSCH corresponding thereto on which DAI-c that schedules the cell is i+1], 
         and the at least one parameter comprises: a bandwidth part (BWP); a network identifier; a cell index; a hybrid automatic repeat request (HARQ) process number; a new data indicator (NDI); or an HARQ-ACK resource [Sections 0043, 0061, 0062: PDCCH schedules PDSCH. DCI format (on PDCCH for PDSCH) include RB allocation, NDI (New Data Indicator), HARQ process number, and PMI confirmation according as necessary. The base station attaches CRC to DCI masked with RNTI or cell-RNTI (radio network temporary identifier)].

As to Claim 26. (Previously Presented) Yang discloses the method according to claim 21, further comprising: sending, by the terminal device, first feedback [i.e. HARQ/ACK/NACK] information [Section 0083: Upon successful decoding of all data units e.g. PDSCH according to logical operation the receiver, UE, transmit ACK signal],
wherein the first feedback information indicates whether the terminal device has correctly decoded the first information transmitted by the two PDSCHs [Sections 0079, 0087: Each PDSCH signal is used to transmit one or more e.g. 2 transport blocks (TBs) according to transmission mode. A response include whether a TB or CW transmitted through PDSCH has been successfully decoded or not],
and a size of the first feedback information is 1 bit [Section 0067: HARQ ACK/NACK is a response signal to a downlink data packet on a PDSCH and indicates whether the downlink data packet has been successfully received; the 1-bit ACK/NACK signal is transmitted as a response to a single downlink codeword].

As to Claim 27. (Currently Amended)  Yang discloses The method according to claim 21, wherein before determining, by the terminal device, the two PDSCHs, the method further comprises [Sections 0079, 0094: A UE can receive one or more DL signals such as PDSCH signals in DL subframes. The BS allocate and schedule PDSCH for the UE then the UE detects/decodes]:
receiving, by the terminal device, first configuration information, wherein the first configuration information is usable to configure the terminal device to be capable of performing perform combined decoding on two PDSCHs [Sections 0039, 0087, 0094: The ACK/NACK resource indicator for PUCCH resource configured by higher layer is included in field of PDCCH corresponding to PDSCH and used as HARQ-ACK indication. ACK and NACK represent whether a TB or CW transmitted through a PDSCH has been successfully decoded or not; PUCCH resource is used for ACK/NACK by UE decoding data. The BS allocates PDCCH monitoring and schedules a PDSCH/PUSCH; the term monitoring is UE-specific].

As to Claim 35. (Currently Amended) 
Yang discloses an apparatus [i.e. User Equipment/UE see Section 0278] comprising [Fig. 15]:
 one or more processors [Processor-122], and a non-transitory storage medium [Memory-124] in communication with the one or more processors, the non-transitory storage medium storing program instructions, wherein, when executed by the one or more processors, the program instructions cause the apparatus to [Fig. 15 (UE-120 includes Processor-122 and Memory-124), Sections 0276, 0280: The UE includes a processor-122 and a memory-124 connected to the processor-122 that stores various types of information. Software code may be stored in a memory unit and executed by a processor]:
receive indication information [i.e. PDCCH/DCI; Section 0061: Control information transmitted through the PDCCH is referred to as downlink control information-DCI] indicating …two physical downlink shared channels (PDSCHs) [Fig. 7 (Depicts Two PDSCH transmitted from BS to UE in the downlink), Sections 0043, 0079, 0085: CC scheduling PDCCH: this indicates a PDCCH that schedules a PDSCH on a corresponding CC. A UE can receive one or more DL signals such as PDSCH signals in DL subframes. According to channel selection, upon reception of a plurality of PDSCHs, the UE can occupy as many PUCCH resources as the number of PDSCHs using a specific CCE of a PDCCH that indicates each PDSCH];
determine the two PDSCHs… [Section 0085: According to channel selection, upon reception of a plurality of PDSCHs, the UE can occupy as many PUCCH resources as the number of PDSCHs using a specific CCE of a PDCCH that indicates each PDSCH]
wherein the two PDSCHs are transmitted on same time domain resources [Fig. 3, Section 0049, 0058, 0079: A radio frame includes a downlink subframe in which it includes slots in the time domain. The downlink slot include resource block/resources. A UE can receive one or more DL signals such as PDSCH signals in DL subframe],
wherein the two PDSCHs correspond to a same transport block size (TBS) [Section 0079: Each PDSCH signal is used to transmit one or more e.g. 2 transport blocks (TBs) according to transmission mode],
 frequency domain resources of the two PDSCHs are different [Sections 0049, 0079, 0088: A downlink slot includes plurality of resource blocks in the frequency domain. A UE can receive one or more DL signals such as PDSCH signals in DL subframe. Each frequency block is transmitted using a component carrier (CC) regarded as a carrier frequency for the frequency block],
and decode first information transmitted using the two PDSCHs, wherein the first information comprises control information or data [Fig. 7, Sections 0062, 0079, 0083, 0087: Information on resource allocation of control message transmitted on the PDSCH. A UE receive one or more DL PDSCH signals in DL subframe. Upon successful decoding of all data units e.g. PDSCH according to logical operation the receiver, UE, transmit ACK signal. A response include whether a TB or CW transmitted through PDSCH has been successfully decoded or not],
and wherein decoding the first information comprises [Sections 0083, 0087: Upon successful decoding of all data units e.g. PDSCH according to logical operation the receiver, UE, transmit ACK signal. The UE has decoded 4 data units successfully];
decoding at least one PDSCH in the two PDSCHs, to obtain the first information; or performing combined decoding on the two PDSCHs, to obtain the first information [Sections 0062, 0083, 0087: Information on resource allocation of control message transmitted on the PDSCH. Upon successful decoding of all data units e.g. PDSCH according to logical operation the receiver, UE, transmit ACK signal. ACK and NACK represent whether a TB or CW transmitted through a PDSCH has been successfully decoded or not; the UE has decoded 4 data units successfully],
Although Yang discloses that the UE/terminal device can receive at least two PDSCHs (i.e. see Fig. 7, Sections 0079), and discloses in Section [0061] information such as RV (Redundancy Version) is included in DCI; Yang does not correlate two combination identifiers and RV with PDSCHs. 
However, Blanz teaches receiving two combination identifiers [i.e. Channelization Codes; Section 0061: Channel IDs or channelization code indices are used to convey signaling messages] respectively corresponding to; based on the two combination identifiers [Figs. 2, 4, Sections 0036, 0037, 0074, 0058: A UE may be assigned up to fifteen 16-chip channelization codes for data transmission on the HS-PDSCH which are signaled to the UE. Each HS-PDSCH corresponding to a different 16-chip channelization code; A UE monitor up to fifteen HS-PDSCHs in a given TTI (i.e. time slot or transmission time interval). The channel IDs of the HS-SCCHs (Downlink HS-SCCH Shared Control Carry signaling Channel see 00034) may be used to convey channelization code information for the HS-PDSCHs. Upon being scheduled the UE decode singling message sent on the PDSCHs], 
and redundancy versions (RVs) of the two PDSCHs are different [Fig. 5, Sections 0041, 0080: The base station/NodeB includes encoder-520 which partition each coded block into multiple redundancy versions and each redundancy version may contain different encoded information and provides bits for up to fifteen PDSCHs used for transmission. The channel IDs may also be used to convey new data indicator and/or redundancy version information].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Yang relating to UE/terminal device receiving at least two PDSCHs and information such as RV (redundancy version) included in DCI and capable of decoding PDSCHs to obtain information with the teaching of Blanz relating to Channel IDs/channelization codes relating to PDSCHs corresponding to different codes, the NodeB/base station encoder generates different redundancy versions for each PDSCHs and channel IDs used to convey RV information. By combining the method/system, it would be by design for the base station/nodeB which includes the internal components to map different RVs to PDSCHs and map channel IDs/channelization codes to PDSCHs and transmit to UE, thereby facilitating the UE to decode various types of messages conveyed via channel identifiers (IDs) as suggested by Blanz.

As to Claim 38. (Currently Amended)   Yang discloses the apparatus [User Equipment/UE] according to claim 35 [Fig. 15], wherein the indication information is carried in downlink control information (DCD, and the DCI indicates at least one of the time domain resources or the frequency domain resources of the two PDSCHs [See Claim 23 because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 39. (Currently Amended)  Yang discloses the apparatus [User Equipment/UE] according to claim 35 [Fig. 15],
 wherein, the indication information further indicates a parameter value of at least one parameter, wherein the two PDSCHs correspond to a same parameter value of the at least one parameter, and the at least one parameter comprises: a bandwidth part (BWP);  a network identifier; a cell index; a hybrid automatic repeat request (HARQ) process number; a new data indicator (NDI); or an HARQ-ACK resource [See Claim 25 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 40. (Previously Presented)  Yang discloses the apparatus [User Equipment/UE] according to claim 35, wherein, when executed by the one or more processors, the program instructions further cause the apparatus to [Fig. 15, Sections 0276, 0280]:  send first feedback information, wherein the first feedback information indicates that the apparatus has correctly decoded or incorrectly decoded the first information transmitted by the two PDSCHs, and a size of the first feedback information is 1 bit [See Claim 26 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 41. (New)   Yang discloses the apparatus [User Equipment/UE] according to claim 35, wherein, when executed by the one or more processors, the program instructions further cause the apparatus to [Fig. 15, Sections 0276, 0280]:  before determining the two PDSCHs, receive first configuration information, wherein the first configuration information configures the apparatus to perform combined decoding on two PDSCHs [See Claim 27 because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 42. (New)     Yang discloses an apparatus [Base Station/BS-110], comprising [Fig. 15]:   one or more processors [Processor-112], and a non-transitory storage medium [Memory-114] in communication with the one or more processors, the non-transitory storage medium storing program instructions, wherein, when executed by the one or more processors, the program instructions cause the apparatus to [Fig. 15, Section 0276: The BS includes a processor and a memory; the processor may be configured to implement the procedures and/or methods proposed by the present invention; memory is connected to the processor]:
send indication information to a terminal device, wherein the indication information [i.e. PDCCH/DCI; Section 0061: Control information transmitted through the PDCCH is referred to as downlink control information-DCI] indicates …two physical downlink shared channels (PDSCHs) [Fig. 7 (Depicts Two PDSCH transmitted from BS to UE in the downlink), Sections 0043, 0079, 0085: CC scheduling PDCCH: this indicates a PDCCH that schedules a PDSCH on a corresponding CC. A UE can receive one or more DL signals such as PDSCH signals in DL subframes. According to channel selection, upon reception of a plurality of PDSCHs, the UE can occupy as many PUCCH resources as the number of PDSCHs using a specific CCE of a PDCCH that indicates each PDSCH];
generate first information, wherein the first information comprises data or control information [Sections 0063, 0094: Downlink data packet is carried on a PDSCH. The BS schedules PDSCH],
 and send the first information to a terminal device using the two PDSCHs indicated [Fig. 7 (Depicts Two PDSCH transmitted from BS to UE in DL (downlink) subframe), Sections 0062-0063, 0079: Information on resource allocation of control message transmitted on the PDSCH. Downlink data packet is carried on a PDSCH. A UE receive one or more DL PDSCH signals in M DL subframe; Each PDSCH signal is used to transmit one or more e.g. 2 transport blocks (TBs) according to transmission mode],
wherein the two PDSCHs are transmitted on same time domain resources [Fig. 3, Section 0049, 0058, 0079: A radio frame includes a downlink subframe in which it includes slots in the time domain. The downlink slot include resource block/resources. A UE can receive one or more DL signals such as PDSCH signals in DL subframe], 
wherein the two PDSCHs correspond to a same transport block size (TBS) [Section 0079: Each PDSCH signal is used to transmit one or more e.g. 2 transport blocks (TBs) according to transmission mode],
each of the two PDSCHs carries the first information [Fig. 7, Sections 0062, 0079: Information on resource allocation of control message transmitted on the PDSCH. A UE can receive one or more DL signals such as PDSCH signals in DL subframes; Each PDSCH signal is used to transmit one or more e.g. 2 transport blocks (TBs) according to transmission mode],
frequency domain resources of the two PDSCHs are different [Sections 0049, 0079, 0088: A downlink slot includes plurality of resource blocks in the frequency domain. A UE can receive one or more DL signals such as PDSCH signals in DL subframe. Each frequency block is transmitted using a component carrier (CC) regarded as a carrier frequency for the frequency block],
Although Yang discloses that the UE/terminal device can receive at least two PDSCHs from base stations (i.e. see Fig. 7, Sections 0079), and discloses in Section [0061] information such as RV (Redundancy Version) is included in DCI; Yang does not correlate two combination identifiers and RV with PDSCHs. 
However, Blanz teaches receiving two combination identifiers [i.e. Channelization Codes; Section 0061: Channel IDs or channelization code indices are used to convey signaling messages] respectively corresponding to; by the two combination identifiers [Figs. 2, 4, Sections 0036, 0037, 0074, 0058: A UE may be assigned up to fifteen 16-chip channelization codes for data transmission on the HS-PDSCH which are signaled to the UE. Each HS-PDSCH corresponding to a different 16-chip channelization code; A UE monitor up to fifteen HS-PDSCHs in a given TTI (i.e. time slot or transmission time interval). The channel IDs of the HS-SCCHs (Downlink HS-SCCH Shared Control Carry signaling Channel see 00034) may be used to convey channelization code information for the HS-PDSCHs. Upon being scheduled the UE decode singling message sent on the PDSCHs], 
 and redundancy versions (RVs) of the two PDSCHs are different [Fig. 5, Sections 0041, 0080: The base station/NodeB includes encoder-520 which partition each coded block into multiple redundancy versions and each redundancy version may contain different encoded information and provides bits for up to fifteen PDSCHs used for transmission. The channel IDs may also be used to convey new data indicator and/or redundancy version information].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Yang relating to UE/terminal device receiving at least two PDSCHs and information such as RV (redundancy version) included in DCI and capable of decoding PDSCHs to obtain information with the teaching of Blanz relating to Channel IDs/channelization codes relating to PDSCHs corresponding to different codes, the NodeB/base station encoder generates different redundancy versions for each PDSCHs and channel IDs used to convey RV information. By combining the method/system, it would be by design for the base station/nodeB which includes the internal components to map different RVs to PDSCHs and map channel IDs/channelization codes to PDSCHs and transmit to UE, thereby facilitating the UE to decode various types of messages conveyed via channel identifiers (IDs) as suggested by Blanz.

As to Claim 43. (New)   Yang discloses the apparatus [Base Station/BS-110], according to claim 42, wherein, when executed by the one or more processors, the program instructions further cause the apparatus to [Fig. 15, Section 0276]: receive first feedback information from the terminal device, wherein the first feedback information indicates whether the terminal device has correctly decoded the first information transmitted by the two PDSCHs, and the size of the first feedback information is 1 bit [See Claim 26 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 44. (New)   Yang discloses the apparatus [Base Station/BS-110], according to claim 42, wherein, when executed by the one or more processors, the program instructions further cause the apparatus to [Fig. 15, Section 0276]:  send first configuration information to the terminal device, wherein the first configuration information is usable to configure the terminal device to perform combined decoding on the two PDSCHs [See Claim 27 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 45. (New)   Yang discloses the apparatus [Base Station/BS-110], according to claim 42 [Fig. 15], wherein the indication information is carried in downlink control information (DCI), and the DCI indicates at least one of the time domain resources or the frequency domain resources of the two PDSCHs [See Claim 23 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 46. (New)   Yang discloses the apparatus [Base Station/BS-110], according to claim 42 [Fig. 15],  wherein the indication information further indicates a parameter value of at least one parameter, wherein the two PDSCHs correspond to a same parameter value of the at least one parameter, and the at least one parameter comprises: a bandwidth part (BWP); a network identifier; a cell index; a hybrid automatic repeat request (HARQ) process number; a new data indicator (NDI); or an HARQ-ACK resource [See Claim 25 because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
	The prior art made of record and not relied upon Ji et al. US 20130195041 in particular Section [0026] A UE transmits UCI to provide a NodeB information related to PDSCH transmissions to the UE the UCI includes HARQ-ACK information regarding a correct or incorrect detection of data TBs; Section [0037] DCI format scheduling a PDSCH includes several information; Section [0047] A DAI IE inform UE number of PDSCH transmission within a window defined as DL subframe.
	The prior art, Yang et al. US 20200266934 in particular Section [0038] in General PDSCH is used to carry TB (transport block) or CW (codeword) within a subframe; Section [0069] A UE can receive one or more PDSCHs in DL subframe in which each PDSCH is used to transmit one or more TBs; are considered pertinent to applicant's disclosure, see PTO-892.  
	Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 31, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477